--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
 
PERSONAL EMPLOYMENT AGREEMENT


THIS PERSONAL EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into
this 29th day of December, 2015 by and between A.D. Integrity Applications Ltd.
(P.C 51-315187-8), of 19 Ha’Yahalomim St., P.O. Box 12163, Ashdod, 7760049,
Israel (the “Company”) and Eran Cohen (I.D. No 055267744) of 6 Agmon St., Yavne,
Israel 8150006 (the “COO”).


WHEREAS                      the Company desires to engage COO on a full time
basis, and COO agrees to be engaged by the Company; and
 
WHEREAS                      the parties desire to state the terms and
conditions of COO’s engagement by the Company, as set forth below.
 
NOW, THEREFORE, in consideration of the mutual premises, covenants and other
agreements contained herein, the parties hereby agree as follows:
 
General
 
1.
Position.

 
 
1.1.
The COO shall serve in the position described in Exhibit A attached hereto.

 
 
1.2.
In such position, the COO shall report regularly and shall be subject to the
direction and control of the Company's CEO.

 
 
1.3.
The COO shall have all of the powers, authorities, duties and responsibilities
usually incident to the position of a COO of a corporation.

 
 
1.4.
The COO hereby acknowledges that the performance of his employment with the
Company may require working overtime. However, COO acknowledges that he holds a
senior position in the Company requiring a special degree of trust; accordingly,
the provisions of The Work and Rest Hours Law, 5711-1951 (the “Rest Hours Law”),
concerning separate and/or additional pay for overtime or for working weekends
or on national holidays, shall not apply to this Agreement.

 
2.
Duties. The COO shall:

 
 
2.1.
devote his entire working time, energy, talent, working knowledge, experience
and best efforts to the business and affairs of the Company and to the
performance of his duties hereunder.

 
 
2.2.
duly and faithfully perform and discharge his obligations under this Agreement.

 
 
2.3.
immediately and without delay inform the Company's CEO of any affairs and/or
matters that might entail a conflict of interest with the Position and/or
employment hereunder.

 
 
2.4.
not assume whether with or without consideration, any employment obligations
unrelated to the Company (and/or any subsidiary and/or parent company of the
Company) and not to be retained as a consultant, advisor or contractor (whether
or not compensated therefor) to any other business.

 
 
2.5.
not receive, whether during the Term (as defined below) and/or at any time
thereafter, any payment, benefit and/or other consideration, from any third
party in connection with his employment with Company.

 
3.
Location. The COO shall perform his duties hereunder at the Company's offices in
Ashdod, Israel, and he understands and agrees that his position may involve
international travels.

 
4.
COO's Representations and Warranties. The COO represents and warrants that the
execution and delivery of this Agreement and the fulfillment of its terms: (i)
will not constitute a default under or conflict with any agreement or other
instrument to which he is a party or by which he is bound; and (ii) do not
require the consent of any person or entity.



Term of Employment
 
5.
Term. The COO's employment with the Company shall commence on the date set forth
in Exhibit A (the "Commencement Date"), and shall continue until it is
terminated pursuant to the terms set forth herein.

 
6.
Termination at Will.

 
 
6.1.
Either party may terminate the employment relationship hereunder at any time, by
giving the other party a prior written notice as set forth in Exhibit A (the
"Notice Period").

 
 
 

--------------------------------------------------------------------------------

 
 
6.2.
Notwithstanding the foregoing, the Company is entitled to terminate this
Agreement with immediate effect upon a written notice to the COO and to pay the
COO an amount equal to the Salary (as defined below) and the financial value of
the other benefits the COO is entitled to receive under the Agreement during the
Notice Period, in lieu of such prior notice.

 
 
6.3.
The Company and COO agree and acknowledge that the Company’s Severance
Contribution to the Pension Insurance Scheme in accordance with Section 10
below, shall, provided contribution is made in full, be instead of severance
payment to which the COO (or his beneficiaries) shall be entitled with respect
to the Salary upon which such contributions were made and for the period in
which they were made (the “Exempt Salary”), pursuant to Section 14 of the
Severance Pay Law 5723 – 1963 (the “Severance Law”). The parties hereby adopt
the General Approval of the Minister of Labor and Welfare, which is attached
hereto as Exhibit B. The Company hereby forfeits any right it may have in the
reimbursement of sums paid by Company into the Insurance Scheme, except: (i) in
the event that COO withdraws such sums from the Insurance Scheme, other than in
the event of death, disability or retirement at the age of 60 or more; or (ii)
upon the occurrence of any of the events provided for in Sections 16 and 17 of
the Severance Law. Nothing in this Agreement shall derogate from the COO’s
rights to severance payment in accordance with the Severance Law or agreement or
applicable ministerial order in connection with remuneration other than the
Exempt Salary, to the extent such remuneration exists.

 
7.
Termination for Cause. The Company may immediately terminate the employment
relationship for Cause, and such termination shall be effective as of the time
of notice of the same. "Cause" shall mean termination under circumstances which
deprive an employee of severance payment according to applicable law, including,
but not limited to the breach of the confidentiality and non-competition
provisions of this Agreement and/or breach of fiduciary duties.

 
8.
Notice Period; End of Relations. During the Notice Period and unless otherwise
determined by the Company in a written notice to the severance, the employment
relationship hereunder shall remain in full force and effect, the COO shall be
obligated to continue to discharge and perform all of his duties and obligations
with Company, and the COO shall cooperate with the Company and assist the
Company with the integration into the Company of the person who will assume the
COO's responsibilities.



Salary and Additional Compensation; Pension/Insurance Scheme
 
9.
Salary. In consideration for the performance by COO of all of his obligations
hereunder, the COO shall be entitled to receive from the Company a monthly gross
salary in the amount set forth in Exhibit A (the “Salary”). Except as
specifically set forth herein, the Salary includes any and all payments to which
the COO is entitled from the Company hereunder and under any applicable law,
regulation or agreement. The Salary is to be paid to the COO no later than by
the 9th day of each calendar month after the month for which the Salary is paid,
after deduction of applicable taxes and like payments.

 
10.
Insurance and Social Benefits. The Company will insure the COO under one of the
following Pension or Insurance schemes as will be selected by the COO:

 
Pension Fund (the "Pension Scheme") - (i) the Company will pay an amount equal
to 6% of the Salary towards a fund for Tagmulim; and (ii) the Company will pay
an amount equal to 8 1/3% of the Salary towards a fund for severance
compensation (the “Company’s Severance Contribution”). Similarly, the Company
shall deduct an amount equal to 5.5% of the Salary and shall pay such amount in
respect of the Tagmulim component of the Pension Scheme; or
 
"Manager's Insurance Scheme" (the "Insurance Scheme") - (i) the Company will pay
an amount equal to 5% of the Salary towards a fund for Tagmulim; and (ii) the
Company will pay an amount equal to 8 1/3% of the Salary towards a fund for
severance compensation (the “Company’s Severance Contribution”). Similarly the
Company shall deduct an amount equal to 5% of the Salary, and shall pay such
amount in respect of the Tagmulim component of the Insurance Scheme.
Additionally, the Company shall pay an amount equals up to 2.5% of the Salary
for a fund for the event of loss of working ability ("Ovdan Kosher Avoda").
 
The above contributions and deductions are subject to applicable law and
therefore may be adjusted accordingly.
 
All of the COO's aforementioned contributions shall be transferred to the plans
and funds by the Company by deducting such amounts from each monthly salary
payment. The contributions set out above shall be made with respect to the total
amount of the Salary notwithstanding the maximum amounts exempt from tax payment
under applicable laws, provided that the COO shall bear all tax liability
associated therewith.


 
 

--------------------------------------------------------------------------------

 


Additional Benefits
 
11.
Vacation. The COO shall be entitled to the number of vacation days per year as
set forth in Exhibit A, to be taken at times subject to the reasonable approval
of the Company.

 
12.
Sick Leave; Recreation Pay. The COO shall be entitled to that number of paid
sick leave per year as set forth in Exhibit A, and also to Recreation Pay ("Dmei
Havra'a") as set forth in Exhibit A.

 
13.
Stock Options. In the first anniversary day of the employment, the Company will
cause INTEGRITY APPLICATIONS, INC. ("Integrity"), a Delaware corporation and
parent of the Company, to grant the COO options to purchase up to 16,000 common
stock of Integrity at an exercise price equals to US$ 4.75 per share, on a fully
diluted basis (the "Options"). The Options shall be subject to the terms and
conditions set forth in the stock option agreement executed between Integrity
and COO and pursuant to Integrity's 2010 Incentive Compensation Plan. The
Options shall be vested in eight equal parts, at the end of every three months
of engagement (each part will consist of 2,000 options) in each case, provided
that on the date of vesting, the COO employment has not been terminated and/or
expired. The first vesting point will occur 6 months after the Commencement
Date.

 
14.
Company Car. the Company will provide the COO with a car of make and model
similar to what used to be called group 4 (as was defined by the tax authorities
for "Shovi Shimush Berechev"), pursuant to Company's discretion (the "Car"). The
Car shall belong to or be leased by the Company for use by the COO during the
period of his employment with the Company. The Car will be returned to the
Company by the COO immediately after termination of the COO's employment by the
Company. The Company shall bear all the fixed and variable costs of the Car,
including licenses, insurance, gasoline, regular maintenance and repairs. The
Company shall not, at any time, bear the costs of any tickets, traffic offense
or fines of any kind. The Company shall bear all the personal tax consequences
of the allocation of a company car to the benefit ("Gilum Male"). However, any
expenses, payments or other benefits that are made in connection with the Car
shall not be regarded as part of the Salary, for any purpose or matter, and no
social benefits or other payments shall be paid on its account.

 
15.
Mobile Phone. the Company shall provide the COO a mobile phone, for use in
connection with COO's duties hereunder. The Company shall bear all expenses
relating to the COO’s use and maintenance of the phone attributed to the COO
under this subsection. The Company shall bear all the personal tax consequences
of the allocation of the mobile phone to his benefit.

 
16.
Non-Competition. the COO agrees and undertakes that he will not, so long as the
Agreement is in effect and for a period of twelve (12) months following
termination of the Agreement, for any reason whatsoever, directly or indirectly,
in any capacity whatsoever, (i) engage in, become financially interested in, be
employed by, or have any connection with any business or venture that is engaged
in any activities competing with the activities of the Company and/or Integrity;
(ii) employ or solicit employees or former employees of the Company and/or
Integrity for the purposes of such activities; (iii) engage in business
activities with third parties, including clients, suppliers, service providers,
consultants and contractors, which at the time of termination of the Agreement
or six (6) months earlier, were engaged in any form of relations, business or
otherwise, with the Company and/or with Integrity. The COO’s undertakings
pursuant to this Section shall also remain in force after the termination of
this agreement, without any limitation.

 
17.
Secrecy and Nondisclosure. the COO undertakes to maintain absolute
confidentiality and not to disclose nor convey to any person and/or entity
whatsoever and not to use for his own purposes and/or for the purposes of others
any commercial, technological or industrial information, trademarks, copyrights
and other intellectual property relating to any business, operations or affairs
of the Company and/or Integrity, including all information, whether written or
oral, relating to the Company and/or Integrity, its products, customers, clients
and business, commercial and technological secrets, or any other information the
disclosure whereof is likely to result in damage to the Company and/or
Integrity, or in an advantage to competitors, which reached or shall reach the
COO’s knowledge, whether directly or indirectly, whether in Israel or abroad,
during the course and/or in consequence of, his engagement by the Company
(together the “Confidential Information”). The COO hereby undertakes to return,
upon request, to the Company, all written materials, records, documents,
computer software and/or hardware or any other material which belongs to the
Company and/or Integrity and that might be in his possession, and if requested
by the Company to do so, will execute a written statement confirming compliance
with the above. The COO’s undertakings pursuant to this Section shall also
remain in force after the termination of this agreement, without any limitation.



 
 

--------------------------------------------------------------------------------

 
Miscellaneous
 
18.
The laws of the State of Israel shall apply to this Agreement and the sole and
exclusive place of jurisdiction in any matter arising out of or in connection
with this Agreement shall be the Tel-Aviv-Yafo Regional Labor Court.

 
19.
The provisions of this Agreement are in lieu of the provisions of any collective
bargaining agreement, and therefore, no collective bargaining agreement shall
apply with respect to the relationship between the parties hereto (subject to
the applicable provisions of the law).

 
20.
No failure, delay or forbearance of either party in exercising any power or
right hereunder shall in any way restrict or diminish such party's rights and
powers under this Agreement, or operate as a waiver of any breach or
nonperformance by either party of any terms or conditions hereof.

 
21.
In the event it shall be determined under any applicable law that a certain
provision set forth in this Agreement is invalid or unenforceable, such
determination shall not affect the remaining provisions of this Agreement unless
the business purpose of this Agreement is substantially frustrated thereby.

 
22.
The preface and exhibits to this Agreement constitute an integral and
indivisible part hereof.

 
23.
This Agreement constitutes the entire understanding and agreement between the
parties hereto, supersedes any and all prior discussions, agreements and
correspondence with regard to the subject matter hereof, and may not be amended,
modified or supplemented in any respect, except by a subsequent writing executed
by both parties hereto.

 
24.
The COO acknowledges and confirms that all the terms of his employment are
personal and confidential, and undertake to keep such terms in confidence and
refrain from disclosing such terms to any third party.

 
25.
All references to applicable laws are deemed to include all applicable and
relevant laws and ordinances and all regulations and orders promulgated there
under, unless the context otherwise requires. The parties agree that this
Agreement constitutes, among others, notification in accordance with the Notice
to Employees (Employment Terms) Law, 2002. Nothing in this agreement shall
derogate from the COO’s rights according to applicable laws.

 
26.
The Company will be bound by this Agreement subject to its authorization by all
necessary corporate actions.



IN WITNESS WHEREOF the parties have signed this Agreement as of the date first
hereinabove set forth.
 
/s/ Avner Gal
 
/s/ Eran Cohen
 
A.D. Integrity Applications Ltd.
 
Eran Cohen
 

 
 
 

--------------------------------------------------------------------------------

 
Exhibit A


To the Personal Employment Agreement by and between
The Company and the COO
 
Name & I.D. No: Name of Manager:
Eran Cohen, I.D. No 055267744
   
1. Position: Position in the Company:
Chief Operational Officer of the Company and of Integrity Applications, Inc. the
parent of the Company
   
2. Under Direction of:
Chief Executive Officer
   
3. Commencement Date: Commencement Date:
January 1, 2016
   
4. Notice Period: Notice Period:
180 days
   
5. Rest Days:
Saturday
   
6. Salary (gross): Salary:
NIS 55,000
   
7. Annual Vacation: Vacation Days Per Year:
20 days per year
   
8. Sick Days: Sick Leave Days Per Year:
Pursuant to applicable law, however paid in full from first day
   
9. Recreation Pay:
Pursuant to applicable law



 
 

--------------------------------------------------------------------------------

 
Exhibit B


GENERAL APPROVAL REGARDING PAYMENTS BY EMPLOYERS TO A PENSION FUND AND
INSURANCE FUND IN LIEU OF SEVERANCE PAY UNDER THE SEVERANCE PAY LAW, 5723-1963
 
By virtue of my power under Section 14 of the Severance Pay Law, 5723-1963
(hereinafter: the “Law”), I certify that payments made by an employer commencing
from the date of the publication of this approval for the sake of his employee
to a comprehensive pension provident fund that is not an insurance fund within
the meaning set forth in the Income Tax Regulations (Rules for the Approval and
Conduct of Provident Funds), 5724-1964 (hereinafter: the “Pension Fund”) or to
managers’ insurance which includes the possibility to receive annuity payments
under an insurance fund as aforesaid, (hereinafter: the “Insurance Fund”),
including payments made by the employer by a combination of payments to a
Pension Fund and an Insurance Fund (hereinafter: “Employer’s Payments”), shall
be made in lieu of severance pay due to said employee with respect to the salary
from which said payments were made and for the period they were paid
(hereinafter: the “Exempt Salary”), provided that all the following conditions
are fulfilled:
 
(1)
The Employer’s Payments –

 

 
(a)
to the Pension Fund are not less than 14 1/3% of the Exempt Salary or 12% of the
Exempt Salary if the employer pays, for the sake of his employee, in addition
thereto, payments to supplement severance pay to a severance pay provident fund
or to an Insurance Fund in the employee’s name, in the amount of 2 1/3 % of the
Exempt Salary. In the event that the employer has not paid the above mentioned 2
1/3% in addition to said 12%, his payments shall come in lieu of only 72% of the
employee’s severance pay;

 

 
(b)
to the Insurance Fund are not less than one of the following:

 

 
(i)
13 1/3% of the Exempt Salary, provided that, in addition thereto, the employer
pays, for the sake of his employee, payments to secure monthly income in the
event of disability, in a plan approved by the Commissioner of the Capital
Market, Insurance and Savings Department of the Ministry of Finance, in an
amount equivalent to the lower of either an amount required to secure at least
75% of the Exempt Salary or in an amount of 2 1/2% of the Exempt Salary
(hereinafter: “Disability Insurance Payment”);

 

 
(ii)
11% of the Exempt Salary, if the employer paid, in addition, the Disability
Insurance Parent; and in such case, the Employer’s Payments shall come in lieu
of only 72% of the employee’s severance pay. In the event that the employer has
made payments in the employee’s name, in addition to the foregoing payments, to
a severance pay provident fund or to an Insurance Fund in the employee’s name,
to supplement severance pay in an amount of 2 1/3% of the Exempt Salary, the
Employer’s Payments shall come in lieu of 100% of the employee’s severance pay.

 
(2)
No later than three months from the commencement of the Employer’s Payment, a
written agreement was executed between the employer and the employee, which
includes:

 

 
(a)
the employee’s consent to an arrangement pursuant to this approval, in an
agreement specifying the Employer’s Payments, the Pension Fund and the Insurance
Fund, as the case may be; said agreement shall also incorporate the text of this
approval;

 

 
(b)
an advance waiver by the employer of any right which he may have to a refund of
monies from his payments, except in cases in which the employee’s right to
severance pay was denied by a final judgment pursuant to Sections 16 or 17 of
the Law, and in such a case or in cases in which the employee withdrew monies
from the Pension Fund or Insurance Fund, other than by reason of an entitling
event; for these purposes an “Entitling Event” means death, disability or
retirement at or after the age of 60.

 
(3)
This approval shall not derogate from the employee’s right to severance pay
pursuant to any law, collective agreement, extension order or employment
agreement with respect to compensation in excess of the Exempt Salary.

 
15th Sivan 5758 (June 9th, 1998).
 
 
 

--------------------------------------------------------------------------------

 


Exhibit C


To the Personal Employment Agreement by and between
The Company and the Manager
 
Name of Manager:
 
Eran Cohen
 
ID No. of Manager:
055267744

 
1.
General
 
Capitalized terms herein shall have the meanings ascribed to them in the
Agreement to which this Exhibit is attached (the "Agreement"). For purposes of
any undertaking of the Manager toward the Company, the term Company shall
include any subsidiaries, parent companies and affiliates of the Company. The
Manager's obligations and representations and the Company's rights under this
Exhibit shall apply as of the Commencement Date, regardless of the date of
execution of the Agreement.

 



2.
Confidentiality; Proprietary Information

 
 
2.1.
"Proprietary Information" means confidential and proprietary information
concerning the business and financial activities of the Company, including,
without limitation, patents, patent applications, trademarks, copyrights and
other intellectual property, and information relating to the same, technologies
and products (actual or planned), know how, inventions, research and development
activities, inventions, trade secrets and industrial secrets, and also
confidential commercial information such as investments, investors, employees,
customers, suppliers, marketing plans, etc., all the above - whether
documentary, written, oral or computer generated. Proprietary Information shall
also include information of the same nature which the Company may obtain or
receive from third parties.

 
 
2.2.
Proprietary Information shall be deemed to include any and all proprietary
information disclosed by or on behalf of the Company and irrespective of form
but excluding information that was known to Manager prior to Manager's
association with the Company, as evidenced by written records or is or shall
become part of the public knowledge except as a result of the breach of the
Agreement or this Exhibit by Manager.

 
 
2.3.
Manager recognizes that the Company received and will receive confidential or
proprietary information from third parties, subject to a duty on the Company's
part to maintain the confidentiality of such information and to use it only for
certain limited purposes. In connection with such duties, such information shall
be deemed Proprietary Information hereunder, mutatis mutandis.

 
 
2.4.
Manager agrees that all Proprietary Information and other intellectual property
and ownership rights in connection therewith shall be the sole property of the
Company its subsidiaries, affiliates and their assignees. At all times, both
during the employment relationship and after the termination of the engagement
between the parties, Manager will keep in confidence and trust all Proprietary
Information, and will not use or disclose any Proprietary Information or
anything relating to it without the written consent of the Company or its
subsidiaries or affiliates, except as may be necessary in the ordinary course of
performing Manager's duties under the Agreement.

 
 
2.5.
Upon termination of Manager's employment with the Company or upon Company's
first demand, Manager will promptly deliver to the Company all documents and
materials of any nature pertaining to Manager's employment with the Company, and
will not take with him any documents or materials or copies thereof containing
any Proprietary Information.

 
 
2.6.
Manager's undertakings set forth in Section 1 through Section 6 shall remain in
full force and effect after termination of the Agreement or any renewal thereof.

 
 
 

--------------------------------------------------------------------------------

 
 
3.
Disclosure and Assignment of Inventions

 
 
3.1.
"Inventions" means any and all inventions, improvements, designs, concepts,
techniques, methods, systems, processes, know how, computer software programs,
databases, mask works and trade secrets, whether or not patentable,
copyrightable or protectible as trade secrets; "Company Inventions" means any
Inventions that are made or conceived or first reduced to practice or created by
Manager, whether alone or jointly with others, during the period of Manager's
employment with the Company, and which are: (i) developed using equipment,
supplies, facilities or Proprietary Information of the Company, or (ii) result
from work performed by Manager for the Company, or (iii) related to the field of
business of the Company, or to current or anticipated research and development.

 
 
3.2.
Manager undertakes and covenants he will promptly disclose in confidence to the
Company all Inventions deemed as Company Inventions. The Manager agrees and
undertakes not to disclose to the Company any confidential information of any
third party and, in the framework of his employment by the Company, not to make
any use of any intellectual property rights of any third party.

 
 
3.3.
Manager hereby irrevocably transfers and assigns to the Company all worldwide
patents, patent applications, copyrights, mask works, trade secrets and other
intellectual property rights in any Company Invention, and any and all moral
rights that he may have in or with respect to any Company Invention.

 
 
3.4.
Manager agrees to assist the Company, at the Company's expense, in every proper
way to obtain for the Company and enforce patents, copyrights, mask work rights,
and other legal protections for the Company Inventions in any and all countries.
Manager will execute any documents that the Company may reasonably request for
use in obtaining or enforcing such patents, copyrights, mask work rights, trade
secrets and other legal protections. Such obligation shall continue beyond the
termination of Manager's employment with the Company. Manager hereby irrevocably
designates and appoints the Company and its authorized officers and agents as
Manager's agent and attorney in fact, coupled with an interest to act for and on
Manager's behalf and in Manager's stead to execute and file any document needed
to apply for or prosecute any patent, copyright, trademark, trade secret, any
applications regarding same or any other right or protection relating to any
Proprietary Information (including Company Inventions), and to do all other
lawfully permitted acts to further the prosecution and issuance of patents,
copyrights, trademarks, trade secrets or any other right or protection relating
to any Proprietary Information (including Company Inventions), with the same
legal force and effect as if executed by Manager himself.

 
4.
Non-Competition

 
 
4.1.
In consideration of Manager's terms of employment hereunder and in order to
enable the Company to effectively protect its Proprietary Information, Manager
agrees and undertakes that he will not, so long as the Agreement is in effect,
and for a period of twelve (12) months following termination of the Agreement,
for any reason whatsoever, directly or indirectly, in any capacity whatsoever,
engage in, become financially interested in (not including having shareholdings
of up to 1% of the issued and outstanding share capital of the relevant
business), be employed by, or have any connection with any business or venture
that is engaged in any activities competing with the activities of the Company
in the territories of Israel and USA only (and the Manager shall be permitted to
be engaged in any activity carried out in other countries even if such activity
is similar to the Company’s fields of business).

 
 
4.2.
Manager agrees and undertakes that during the employment relationship and for a
period of twelve (12) months following termination of this employment for
whatever reason, Manager will not, directly or indirectly, including personally
or in any business in which Manager may be an employee, officer, director or
shareholder: (i) solicit for employment any person who is employed by the
Company, or any person retained by the Company as a consultant, advisor or the
like who is subject to an undertaking towards the Company to refrain from
engagement in activities competing with the activities of the Company (for
purposes hereof, a "Consultant"), or was retained as an employee or a Consultant
during the six months preceding termination of Manager's employment with the
Company, or (ii) solicit any client and/or any supplier of the Company or anyone
who was a client and/or supplier of the Company during the six months preceding
termination of Manager's employment with the Company.

 
 
 

--------------------------------------------------------------------------------

 
5.
Reasonableness of Protective Covenants

 
 
5.1.
Insofar as the protective covenants set forth in this Exhibit are concerned,
Manager specifically acknowledges, stipulates and agrees as follows: (i) the
protective covenants are reasonable and necessary to protect the goodwill,
property and Proprietary Information of the Company, and the operations and
business of the Company; and (ii) the time duration of the protective covenants
is reasonable and necessary to protect the goodwill and the operations and
business of Company, and does not impose a greater restrain than is necessary to
protect the goodwill or other business interests of the Company. Nevertheless,
if any of the restrictions set forth in this Exhibit is found by a court having
jurisdiction to be unreasonable or overly-broad as to geographic area, scope or
time or to be otherwise unenforceable, the parties hereto intend for the
restrictions set forth in this Exhibit to be reformed, modified and redefined by
such court so as to be reasonable and enforceable and, as so modified by such
court, to be fully enforced.

 
6.
Remedies for Breach

 
 
6.1.
Manager acknowledges that the legal remedies for breach of the provisions of
this Exhibit may be found inadequate and therefore agrees that, in addition to
all of the remedies available to Company in the event of a breach or a
threatened breach of any of such provisions, the Company may also, in addition
to any other remedies which may be available under applicable law, obtain
temporary, preliminary and permanent injunctions against any and all such
actions.

 
7.
Intent of Parties

 
 
7.1.
Manager recognizes and agrees: (i) that this Exhibit is necessary and essential
to protect the business of Company and to realize and derive all the benefits,
rights and expectations of conducting Company’s business; (ii) that the area and
duration of the protective covenants contained herein are in all things
reasonable; and (iii) that good and valuable consideration exists under the
Agreement, for Manager's agreement to be bound by the provisions of this
Exhibit.



IN WITNESS WHEREOF the Manager has signed this Agreement as of the date first
hereinabove set forth.
 
/s/ Eran Cohen
           
Eran Cohen
           

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------






